Citation Nr: 1231409	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-32 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a ganglion cyst on the left wrist.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1996 to June 1999, from February 2008 to June 2008 and from January 2009 to July 2009.  She also had various periods of additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claim for service connection for a ganglion cyst on the left wrist.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Military Order of the Purple Heart, the Veteran's former representative, withdrew their power of attorney (POA) in June 2011.  A POA appointing a new representative has not been received.

The Board remanded the instant matter in December 2011.


FINDING OF FACT

The Veteran's left wrist ganglion cyst manifested during a period of active duty service; the cyst has since been excised.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for residuals of a ganglion cyst of the left wrist have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Given the Board's favorable disposition of the Veteran's instant claim, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of active duty for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty." 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Left Wrist Ganglion Cyst Claim

An April 1995 service entrance examination was negative for any relevant abnormalities and the Veteran denied the presence of cysts in an accompanying Report of Medical History (RMH).  A March 1999 Report of Medical Assessment was negative for complaints, treatments or diagnoses related to any left wrist cyst.  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnoses related to a left wrist cyst.

Service personnel records contain an Assignment Order which indicated that the Veteran's Reserves unit assignment had been changed and that she was scheduled for a unit training assignment (UTA) beginning on October 13, 2007.

A Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances (VA Form 21-8951) indicated that the Veteran had 161 training days in fiscal year 2007 and 162 training days in fiscal year 2008.

A July 2007 Tricare treatment note reflected the Veteran's reports of left thumb discomfort for the last month and a left ganglion cyst that had been present for "many years."  An assessment of a left wrist ganglion was made.  She was noted to be on active duty.

An October 2007 private treatment note reflected the Veteran's reports of a resurgence of her left wrist ganglion cyst over the last month.  It had been drained previously and she was requesting that it be re-drained.  Physical examination revealed moveable cystic lesion on the medial wrist that was probably commensurate with a ganglion cyst.  An assessment of a left ganglion cyst was made.

A June 2008 private treatment note indicated that the Veteran's left volar wrist ganglion cyst had been excised.  The Veteran had reported the presence of this cyst for approximately the past two years.

A June 2008 Tricare treatment note indicated that the Veteran's ganglion cyst had been removed and that there were no signs of infection.  She was noted to be on active duty.

A June 2008 Tricare procedure record/cover sheet indicated that the Veteran had a wrist tendon lesion removed.  She was noted to be on "active duty reserves" (AD RES) at the time of the procedure.

A July 2008 Tricare treatment note indicated that there was a well-healed scar on the Veteran's left wrist following the ganglion cyst removal.  She requested paperwork stating that this cyst had been present for the past 10 years.

The Veteran has a current disability as she has been diagnosed with a ganglion cyst on the left wrist.  In order for this current disability to be recognized as service connected, the evidence must establish a link between this condition and the Veteran's active duty service or establish that a disease or injury was incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

The June 2008 Tricare treatment note indicated that the Veteran was on active duty when her wrist lesion was removed, however, the information provided on the Veteran's DD-214 suggests that it was removed one day after discharge from active duty service.  The July 2007 Tricare treatment note, which is the first clinical evidence of a ganglion cyst, occurred while the Veteran was on active duty.  The Veteran was also noted to have had 161 training days in fiscal year 2007.  Although the Veteran has variously reported the onset of the cyst to be in approximately 1998 or 2006, the clinical evidence establishes that it manifested during a period of active service.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a ganglion cyst on the left wrist have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

ORDER


Entitlement to service connection for residuals of a ganglion cyst on the left wrist is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


